R-17

                      .

                   ~I%XEATTORNEY                GENERAL
                              OF    TEXAS

                              Aus~ini   aa. I’eftas
PRICE   DANIEL
ATTclFlNEY
         GENERAL




             Honorsble HoiaerGarrison, Jti*
             Director,’Dspar,tmentof Public Sa,fetJr
             Camp Mak!Fj ;
             Austln,,Tqxrs             Opinion NO, V-17
                                            ltenlfsciaiityior b mm-
                                                r4sldsnt rotor trms-
                                                portation company to
                                                ptichase .Texas Regis-
                                                tration Platea for
                                                vehltilesoperated in
                                                intrastate and lnter-
                                                state commorco in
                                                Texas o
             Dear Sira      ;
           I      .,         .
                        Your r4qusat for bplnion, dated January 6,
           ~(.
             19$7#
               .,   pi?esentsthe following questlbna:
                         “1, Would a t&king    coinpany,duly
                    incorporated in another State and main-
                    taining Its principal offlce in such
                    forefgn State, but maintaining offices,
                    warehouses, pick-up and delivery trucks
                    and services in Texas, be conaidsrsd a
                    non-resident of this State, to the 4~;’
                    tent that they could not,bs required to
                    purchase Texas registration plates for
                    trucks engaged in Interstate and intra-
                    state traffic wfth?.nTexas?* (Empm
                    67
                        ,’n2. Article 6675a-16, Revised Civil
                     Statutes of Texasi provides for agreement
                    wfth ,othsr States-regarding exemptions
                    from registration:fees, Would a ,trucklng
                    _company incorpora,ted In a foreign Stat4
                     but operatlng In Texas, as described above,
                    be entftled to receive ths privilege of
                    not having to register their vehicles in
                    Texas because of an existing reciprocal
                    agreement between the State in whidh the
Honorable Homer Garrison, Jr.;.Page 2    :
                                         :       ., :'
                                             ,’




     Company Is Incorporated and the Stats ,of
     Texas?
          Additional Information verbally received
from you subsequent to the date of the written re-
quest is to the effect that the motor transporta-
tion companies involved are incorporated under the
laws of the State of Louisiana and have their prin-
cipal offices In Louisiana, but actuaPly maintain
offices, warehouses, pick-up and deliverg'trucks,
and services in Texas. Eased on this information,
our opinion will relate only to motor transporta-
tion companies incorporated under the laws of the
Stats of Louisiana, and operating as described by
you in the State of Texas.
          The general rule Is that the owner and
operator of a motor vehicle Is required to apply
for the rsglstration,thereof each-year.
i?6. Do 577. This ROneraI IuIe aDDIi4s
residbnts'and non-r&ldents of this State, because
the police power of the State to regulate the use
of motor vehicles on its highways extends to non-
residents as well as residents, and a State may
prohibit the use of Its highways by a foreign ve-
hicle unless and until it is DroDerls licsnsed in
accordance with its laws. Sob Annotation - Fore1 n
Owned Vehicles Operating Within, ats; *8 A+
1gg-s Article bb’pja, Sec%3?%-??,%.    c’: SO,” Ge:
quires "every owner of a motor vehicle, trailer or
semi-trailer used or to be used upon the public
highways of this State" to apply each gear to the
State Highway Department through ths County Tax
Collector of the County in which he resides for
the registration of each vehicle owned or con-
trolled by him. Certain excsptions are made with
reference to farm tractors, farm trailers, and
Implements of husbandry. Article 827bi 'V.A,P.CO,
provides for the registration ofnon-resident motor
vehicles through the County Tax Collector, MIllor
VI Foard County, 59 S.W'.(2d) 277 (Tex. Civ-,
1939); and also provides for cer,tificatesof tom-
porary registration of non-resident vehicles which
are not operated for compensation or hire, It
therefore follows that a non-resident motor trans-
portation company'must registsr vehicles which 'are
operated in,this State unless it falls within an
exception granted by our statutes.
.   ”

                                       ‘, :    ;   .,.



                                        ,/

                                                   _’



        Honorabl4   Ho~4r~,:Garrisori,'iJror             :PaEe 3
                                         'Y,
                                         .I,"
                                           .'

          *,       34ctlon 'I6.ofArticI4 6675ap v4rnon8s ~nno-
         tated~Civi1 Statutds'~reads ,as, foIlows:
                                     to and rsgardless of
                  "(a) :In ~'a'ddltlon.
             the provlsione qf i&&s Atit# or any other Act.
             relating to thb.oporatlog of motor vshfcles
             ov4r th4 pub110 hlghirays, of this State bye
             non-residents, the State Highway Departmsnt
             acting by ,and,through the~.State~Highway '.'
             Engineer 1s hsrpby authorized to enter~in-
             to agreements wlth,duly authorized officials
             of other Statas exempting the residents'of
             such other States using the public highways
             of thisState from the payment of registra-1.
           " tion fees for such periods or exten~sionsof
             tlms as ,may'be,grantsd residents of Texas
             using the public~higiWays of ,suoh other
             State.
                   "(b) This section shall be cumulative
              of all other Iawd'on this subjsct, but in
              the'event ,ofa conflict betv44n th4 provi-
              sions of .thissection and any other Act on
              this subject, the provisions of this see-
              tion shall prevail.
                   "(6) Any person owning or operating a
             vehicle not registered ln thls State, in
             violation of the terms of any agrserent
             made under this section, or in the absence
              of any agrooment, ,ln violation of the ap;
             plfcable registration laws of this State,
              shall be guilty of a misdemeanor and upon
             conviction shall be fined'an sum not'ex-
             'cesding Two Hundred ($200,007 Dollars,"
                   Tho:above quoted section establishesthe
         manner by which a non-resident operator of motor ve-
        ,ihiclesmay become sxcmpt~from registration in Texas.
         The exemption is accomplished through the making of
         a reciprocal agreement betwsen the Texas Stats High-
         way Department and the duly authorized -officialof
         the other Stats involved. You ~111 observe that
         the,Leglslature has not defined the term "non+esi-
         dent' in the quoted section of the Article. This
         is also true of all other sections of Article 6675a,
         V, A, C,,3. It 944111s obvious that the Lepfslature
         ~intendedfor the term ?non-resident" to be d4flned
         in each,reciprocal agre4mentp and this for the
         reason that It
                     (1 must
                           I. have be4n contemplated by the
                                       I.
           Leglslatur4 that th4 wr#s of the'rbcfpr~ocalagnb-.~~t
           melii~
                wduld'~eceaai~~lf'~ry'wf~th each State to:the :',:
           extent th&t Its 1~wa’iJsifrrea from oure in establiah-
           lng a standard by wble?i w 'no+reafQ4nt" would bs   I
           determined.
                     Th4T4xaa'Strti lElghwayDs@artment, pursue'
           ant to th4 authority g&~~ka by SrctiQn 16 of Art&&4
           6675a, supra, has ant4~4d ~lnto a’recfproca ,agrW- ~
           ment with,thr State of ~Loulslana. The latest agreb-
           ment between the two Statsa is dated June 15, 1941,
           and roads.lnpart as fOll4WJ: "
                        34ction V-Common or Cqntract,Carrlersn
                     *T@is agreement is not to b4 constrwd ao
                applying to common or contract ~a*rfers 411;
                gaged in interstate commercs D S LI'axcept
                whore permits havs first been secured from
                the Texas Railroad Commission and from ,the
                Public Ss~vfce Commission in Loulaiana."
                         Under this section of the reciprocity
                agrseaent, it Is to be observed that the
                agreement only applies to common and con-
               '~tractcarriers by motor 'vehiclessng&ged
                ~~ldto~:ta~eFjc~~erce,and only then, when
                      hxl    th   t ha Seen secured from the
                ,two'  State regulatog bodies Involved (Thb
                Railroad Commission of Texas and The Tublfc
                Servfce     Commlsslon of Louisiana) to ~44 the
                Ug@rayo. of.each,State in titerstats cusp-
                ~eJrC4 Y    Tho'agrs4ment does not apgly-~tb
                iihiqlok     of non-r4sfdent motor transporta-.
                ti4m~colpanfss used in Lntra~~te’d~~eib~,
                rul wie,aresdvfaid     lg tha Toxaa SWUi 3f.@-
                riaj-'Dipbrtmht   Uihte   the   &$r44mont~   %n Qiwfs-
                tii%irss never'intend4d to"ap~lj"tb'~any
                vmhfole of a non-resident 'usedwholly, or
                partially, in transporting .intrastats
                frefght. Such has,been the ~int4rprstatfon
                and application Of the agreem4nt bj~b?~th
                Tonas and Louislaua. Therefor4, a Dotor
                transportation company duly incorporated
                uider the laws of the State of Louisiana,
                and 'engagedin interstate and Intrastate
               ~achercb    ,in, Texas and LOU~O~UW    muat
                $+rt8r     vahfcles ueod + tr+ruJpprt!ng
                b#paat+tc,     'freightfn,Texas ln’accoPdatib3 '.
\ >~




       .
.




    Honorab,le   Homer Qarrlson,   Jr -,   Page 5,


          with” Texas law. This is true because the
          .reciprocalagreement betveon Texas and
          Louisiana does not create an exemption on
          non-resident.vehicles used in transporting
          intrastate freight in the Stats of Texas,
              Section VIII of'the reciprocal agreement
    dated June ~15, 1941, between Texas and Louisiana
    reads in part as follows:
               "Any')eraon, comparq, or corporation
          which.hs a place of abode or business in
          the State of Texas or in'the State of
          Louisiana for more than thirty (30) con-
          secutive days in the registration year9
          shall not be considered as a non-resfdent
          of such state. . .*
               This particular section wab very recently
    c,ensidered~inEilbupn 'vi.Eesrln Transportation Co,,
    f97 So X. @d)"T$g,(Tex. Civ. App. 1946) 0 In that
    case9 Herrin~Transportation Company, a Texas Cor-
    poration, with'its principal office in Texas, and
    engaged in doing both an ,intrastateand interstate
    business in Texas aad..Lo&iana, sought an injunc-
    tion against the Texas State Highway Department
    and its offi,clalsrestraining them from in any way
    interfering with Its vehicles registered under the
    laws of Louisiana and based and domiciled in Loufsf-
    ma, but'engaged in the transportation of Interstate
    freightinto and out of Texas. -The court in determfn-
    ing whether or not Herrln was a non-resident of Texas
    so as'to be entitled to thenon-registration exemption
    provided for in the reciprocal agreement us~ed~ as a
    criterion 'theterms of the agreement itself, At
    page l5f2 of the reported decision the ~court said:
               "It feIloWs, ‘therdtire, as ~pIainly
          stated.in the ~agreement itself that ap-
          pellee, a Texas corporatlon,'having bad
          'a place'of abode or business in the
          State of Texas. . a for more than thirty
          consecutive days in the registration
          gear,'Icannot be considered a,non-resi-
          dentof this State; and hence, not en-
          titled co the claimed exemption?
              We cannot see any distinction betpeen the
    effect of the facts stated by you and the facts in
                                                       ,.
                                                                       ,,,,   ,I~:’   ,,,   8;

                                                                   k      _


                             :




           Honorable I$omerGarrison, Jr., Page 6


           Hllburn v. Herrin Transportation co;,‘~supra,ex.tept
           t6 determine under ,the reolproci~y agreeme% Vith
           ,Loui.sianaWhether the +m@iinies inv~olved”mCllntained
           bfficdd, varehouaes, delivery truckb;‘Ciid.,serviceg-
           for more than thirty consecutive days-in Tbxas dur-
            ing the’registration”year.’ If the Louisiana motor’
           trahsportstion’cosipsnids’have so operated ‘in Texas)
            then it followa that they’are not ,non+esidents’ so
           as to be exempt from purohasing registration’plates
           In Texas for motor’vehioles --
                                        used in transporting
            interstate’freight.’
                      As heretofore pointed out, ,such:bompanies
           ‘must pay the required statutory fee for registra-
           tion on any vehicles ,used in this State in the
           transportationsof intrastate freight, regardless
           of whether they maintain ‘offices,warehouses, piok-
           up ana’delivery trucks; and serviaes ,in this State
           for any period of time.
                     We call your attention to the fact that
           there is’now,in ,thegirbcessof being arecut,eda
           new reciprocal ,agreement between Louisiana and ;
           Texas, but this nev agreement will not relate to
           the registration year which~began April 1, 1946,
           and will end March 31, 1947.


                     (1) The existing reciprocal agree- .-
                ment between Texas and Louisiana which is
               dated June 15, 1941, and entered into pur-
                                          6675a, Vernon”s
                suant to Ssc.~16 of Art L1.
                Annotated ~Civil‘Statutes? does;not apply
                to vehicles of a non-resident company -Or
                corporation used ih :trlnsportingintra-
                V’.~ freight ~,i.n
                atate,           Texas.
                     (2) A motor transportation company,
                duly incorporated under the lavs of the
                State of Louisiana and malntalning its
                ‘principal office in such State, but main-
                taining offIces, warehouses, pick-up and
                delivery truCka, ‘and services in Texas
                for more than thirty consecutive day&~fin
                any .regQstrationyear cannot be consid-
                ers&a non-resident of the State of Texas     $:’
      _~                                                     .’
:.,
                                                  .

Ronordble Htier @arrieon, Jr., Page 7

                                 ..      .,

    Midir'the te-k bf'the'rec~pracal~~agr~e-
                                    ,.,
                                      ,.
    mbnt~aat&& Ji&& 33;, 'I,gk1;-':'a!,
                                  bs to 'b& .-',
    ,tixbmpt
           fr&'ptiHQi&lng T@xis i+egi#'ttition
    plates for vehiolds engaged"ti'transpbrt-,
    $ng interstate trafflc;in Texas,.’
                        'Yo*s very truly

       :‘,,         ATTOplrrr,t3-       Or TXAS

                     By
                      :,;--:?--
                       my+-"CharlebB. Crensbaw
                            Awsistmt




                     APPROVED